U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code ) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No At September 30, 2009, the number of shares outstanding of common stock, $0.001 par value, was 19,001,335 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements (Unaudited) 3 Balance Sheets- September 30, 2009 (unaudited) and June 30, 2009 3 Statements of Operations - For the three months ended September 30, 2009 and 2008 (unaudited) 4 Statements of Stockholders’ Deficiency - For the year ended June 30, 2007, 2008 and 2009 and the three months ended September 30, 2009 (unaudited) 5 Statements of Cash Flows - For the three months ended September 30, 2009 and 2008 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosure About Market Risks 21 Item 4T. Controls and Procedures 21 PART II- OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STUDIO ONE MEDIA, INC. Consolidated Balance Sheets September 30, June 30, (unaudited) ASSETS Current Assets Cash $ $ Prepaid Expenses Total Current Assets Property and Equipment, net Property and Equipment, yet to be placed in service Other Assets Notes Receivable Accrued Interest Receivable Deposits Intangible Assets, net Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable and Accrued Expenses $ $ Notes Payable - Related Party Notes Payable Total Current Liabilities Long-Term Liabilities - - Total Liabilities Stockholders' Equity (Deficit) Preferred Stock, authorized 10,000,000 shares, par value $0.001; issued and oustanding are 574,044and 774,044 at September 30, 2009, and June 30, 2009, respectively Common Stock, authorized 100,000,000 shares, par value $0.001; issued and outstanding are 19,001,335 and 16,417,447 shares at September 30, 2009, and June 30, 2009, respectively Additional Paid in Capital Common Shares to be issued Common Stock Issued in Advance of Services ) ) Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, September 30, (Restated) Revenues Recording Studio Session Revenues $ $ - Advertising Revenues - Total Revenues - COSTS AND EXPENSES Costs of Sales (Exclusive of Depreciation and Ammortization) - Cost of Barter Exchanges - Advertising Expenses Depreciation Expense Professional Fees Research and Development General and Administrative Expenses Total Costs and Expenses Loss from Operations ) ) Other Income (Expense) Interest Expense ) ) Intersest Income Total Other Income (Expense) ) Loss before Income Taxes ) ) Income Tax Expense - - NET LOSS $ ) $ ) Basic Loss Per Share of Common Stock $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Stockholders' Equity (Deficit) Common Stock Issued in Advance for Services Total Stockholders' Equity (Deficit) Additional Paid In Capital Common Shares to be Issued Preferred Stock Common Stock Accumulated Deficit Shares Amount Shares Amount Balance, June 30, 2008 $ ) $ ) $ Common shares issued for services - Common shares issued for cash - - ) - - Warrants exercised for cash - Common shares issued in conversion of preferred shares ) ) 50 ) - Common shares issued in conversion of debt - - 53 - - - Common shares issued as collateral for promissory note - Adjustment to account for fractional shares - - 5 (5
